Case 1:15-cv-06885-LTS-SLC Document 150-1 Filed 12/02/19 Page 1 of 3




    EXHIBIT “A”
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-1
                                      117 Filed
                                           Filed06/02/19
                                                 12/02/19 Page
                                                           Page12ofof23
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-1
                                      117 Filed
                                           Filed06/02/19
                                                 12/02/19 Page
                                                           Page23ofof23
